Woods, J.
The plaintiffs’ ease, as admitted by the answers, is briefly this. They are residents in school district No. 11, in Goffstown, and liable by law to be assessed for the various objects pertaining to the support of schools, for which a tax may legally be imposed upon the inhabitants of the district. The district, by its proper officer, in 1843, employed the defendant, Deniston, to’ teach the school for the following winter, at a stipulated rate of wages. On the 4th day of December, 1843, he entered, without opposition from any one, upon the discharge of his office as the schoolmaster of the district, and continued in the exercise of that office till about the 25th of the same month, when measures were taken for his removal, the precise character and legal effect of which it may not be necessary to indicate. In spite of those proceedings, he retained his situation as schoolmaster throughout the term agreed upon, and taught most of the scholars of the district as before. Upon the expiration of his service, not receiving his wages or any part of them, he brought an action in the court of common pleas to recover them, in which, the district withdrawing all opposition, he recovered judgment for the sum claimed, with interest and costs. An execution has been sued out and steps have been taken which ordinarily result in the assessment and collection of a tax upon the inhabitants of the district, if such a tax has not actually been assessed and committed to a collector with a warrant.
During the municipal year in which the defendant, Deniston, was employed and kept the school, there were at least *177two persons who assumed to be of the superintending school committee of Goffstown, and who acted as such. One of them, on being requested by Deniston, examined him as to his qualifications to teach, and gave him a certificate, officially signed by himself, that the candidate was properly qualified, before entering upon his duties as teacher, which certificate was duly delivered to the prudential committee. But no other or different certificate was ever obtained, nor any other examination submitted to by the candidate.
Various defensive allegations are contained in the answers, which, in the form in which the case is presented, having been set down for hearing upon the bill and answer, may be taken to be true. The most material of them are, in substance, these. When the defendant, Deniston, was engaged by the prudential committee of the district to teach the school, no condition or agreement was made that he should obtain the certificate of any committee regarding his qualifications to teach ; that in point of fact he was well qualified to teach, and was well known by his employers to be so qualified; that he taught the school in a manner that satisfied the people of the district, and the scholars made good progress under his tuition during all the term for which he was hired; that intending to comply with the requirements of the law, he procured the certificate of Carr, who was one of the individuals who assumed to be of the superintending committee, and filed it with the prudential committee, and no objection was then, or at any time during his term of service, made by the prudential committee, or any other person, to the certificate, or to the want of a sufficient certificate ; that the district have frequently voted to pay him his wages, and directed that the money in the hands of the prudential committee, who is one of the plaintiffs, should be applied to that object; that the district desired to waive the legal objection to the payment of the teacher’s wages, founded on the insufficiency of the certificate, which they conceive they have a right to waive, the *178law in that particular having been made for the protection of the district, as the defendants contend.
Several legal propositions are involved in the decision of the cause thus presented.
1. In the first place, the statute (Rev. Stat. ch. 73, §§ 8, 9, 10,) after providing that the district shall be liable for the wages of the teacher, and on all contracts lawfully made by the prudential committee, expressly provides that no person shall receive any compensation for teaching a district school without producing to the prudential committee a certificate of the superintending committee of the town, that he is well qualified to teach youth in the branches of learning pointed out by the law. And by the superintending committee, if composed of more than one individual, must be understood a majority of their number, according to the provisions of chapter 1, section 13 of the Revised Statutes.
With this condition and prerequisite for receiving wages, there was, by the plain concession of the defendants, no compliance on the part of Deniston. He obtained the certificate of one only, and submitted himself to the examination of only one of the three who were holding the office of superintending school committee of the town. The noncompliance of the schoolmaster with the clear requisition of law would, by the plain and express terms of the statute, have afforded, on the part of the district, an undoubted defence to the action which he brought to recover his wages, had it been set up. The statute, on this head, is peculiarly guarded. In the ninth section of the chapter above referred to, it prohibits the employment of any person as a schoolmaster without the certificate, and in the following section prohibits such uncertificated master from receiving his wages. The meaning of the statute is too plain to admit the shadow of a doubt of the sufficiency of such a defence, if it had been set up by the district.
2. But the district omitted to do this; not through accident or neglect, but designedly, and upon the assumption *179that the statute was intended merely for the protection of the district, and to insure them against the imposition of incompetent persons offering themselves as candidates for teachers; and that the district, being the only party for whose benefit the provision was made, might dispense with it, as an individual may dispense with any thing designed for his advantage. But in this assumption the district was clearly wrong. The statute is founded on considerations of high public policy, being designed to secure to the youth of the State the services of competent teachers, not merely as a boon to themselves and to their seniors in the school district, but for the purpose of training them for the duties they are in due time to assume of defending the institutions of their country. To insure this important object, the law requires that before he can be fully invested with the office of a schoolmaster, the candidate obtain the approbation of the committee appointed to inquire into his qualifications. Without the certificate of this committee, he is a mere volunteer in the functions of the office, and an usurper of its prerogatives. The school district is a quasi-corporation, instituted by law for certain specific objects, and clothed by positive statute with the power of exercising certain specified functions in the public scheme of education. These things they do, of course, by a vote of the majority present at a legal meeting. Except in these specified acts, the vote of the majority has no force. Among the powers conferred upon this little community is not that of electing a schoolmaster, or by any ex post facto proceeding, confirming an invalid appointment of one. They have no power to raise money to pay such a person, nor is their approbation or h struction any warrant or justification to the prudential committee for so doing. He is not to be guided or restrained by their vote in the discharge of duties which the law makes his own.
3. To the judgment which was rendered in the court of common pleas, in favor of Deniston against the school district, *180these plaintiffs were not parties, nor could they have become such by any rule of law or practice. They are, therefore, not bound by it. It is not, nor could it have been, set up in the answers as any bar to the complaint. Considering it, therefore, as having been rendered fairly and in due course, and binding upon the parties to it, the plaintiffs have a right to be protected against it, if it be likely to be made the instrument of injustice and oppression towards them.
But, in fact, it is a judgment rendered upon an agreement of the parties to it, under circumstances which these plaintiffs may be allowed to treat as collusive. It is, in the hands of the parties to it, an instrument for indirectly and under color doing that which the law does not enable or permit them to do directly. The parties appear to have intended, by means of the judgment, to compel the minority of the district to pay for the services of the schoolmaster not lawfully entitled to pay, and thus to give to the majority a power to tax the minority for purposes not authorized by law.
4. It is a familiar proposition that where a town or other public corporation undertake to levy a tax for objects not warranted by their powers, any party affected by the illegal assessment may treat it as a nullity, and the law will afford him redress against the authors of the wrong. The preventive interposition of equity has been applied to like cases, and it has been held that where the inhabitants of a town or parish were threatened with an illegal tax, one or more suing in behalf of all, may maintain a suit to restrain the collection of it. Attorney General v. Heclis, 2 Sim. & Stu. 67, and in the analogous case of the perversion of the fund, it was held to be no defence to a like suit that the majority' agreed to the act complained of. Gray v. Chaplin, 1 Sim. 8.
No objections, whether formal or otherwise, have been urged against the force of these considerations, and they clearly call for the interposition of the court against the collection of the illegal tax. The plaintiffs are entitled to an *181injunction, perpetually restraining the defendant, Deniston, and his agents, from proceeding further with the execution, or otherwise enforcing the judgment, and the collector from collecting the tax.

Decree accordingly.